Case 2:19-cv-10251-CJC-AS Document 1-1 Filed 12/03/19 Pagelof2 Page ID#:11

EXHIBIT “A”
12/3/2018

Mail - Claims@vondranlegal.com
\ - ie Oo
| | [3 WebVoyage Record Vie.

© C@  & Secure — hitps://cocatalogloc.gov/cai-bin

  
 

 

| Public Catalog

| Copyright Catalog (1978 to present)
| Search Request: Left Anchored Name = McGueken Elliot
| Search Results: Displaying 22 of 59 entries

_ ees

} latrcaliforniaeasternsierrafalicolors20161006snap.

l Type of Work: Visual Material
| Registration Number / Date: VAQ002111295 / 2017-12-31
Application Title: Epic Bishop Creek North Lake Autumn Sunset High Sierras Fall Colors.
Title: latvealiforniaeasternsierrafalleolors2016 L006snap.
Descriptions Electronic file (eService)
Copyright Claimant: Elliot McGueken. Address: $17 Levering Ave.. Apt. 14. Los Angeles. CA. 90024, United
i States.
Date of Creation: 2016
| Date of Publication: 2016-10-02
Nation of First Publication: United States
Authorship on Application: Elliot McGueken: Domicile: United States. Authorship: photograph.
Rights and Permissions: Elliot McGucken. $17 Levering Ave.. Apt. 14. Los Angeles, CA. 90024, United States.
(310) 806-3647. (310) 806-3647. goldennumberratio @ gmail.com

Names: MeGueken. Elliot

en Save, Print and Email (Help Page)
| [Select Download Format Full Record ¥ Format for Print/Save

{Enter your email addyess: Email |

 

 

Thanks & Best,

Elliot

hitos://outlook.office365.com/owa/?realm=vondranlegal.com&exsvurl=1 &il-co=1033&modurl=0&path=/mail/inbox

Case 2:19-cv-10251-CJC-AS Document 1-1 Filed 12/03/19 Page2of2 Page ID#:12

 

 

 

    
 

 

 
